Case 1:18-cv-00957-CMH-TCB Document 120 Filed 08/04/21 Page 1 of 22 PageID# 1809




                          UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA


   UMG RECORDINGS, INC., et al.,

                       Plaintiffs,

               v.
                                         Case No. 1:18-cv-00957-CMH-TCB
   KURBANOV, et al.,

                       Defendants.


                       MEMORANDUM IN SUPPORT OF
                PLAINTIFFS’ MOTION FOR DEFAULT JUDGMENT
             PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 37
Case 1:18-cv-00957-CMH-TCB Document 120 Filed 08/04/21 Page 2 of 22 PageID# 1810




                                                     TABLE OF CONTENTS


  INTRODUCTION .......................................................................................................................... 1

  BACKGROUND ............................................................................................................................ 2

            A.         Case Overview ........................................................................................................ 2

            B.         Defendant’s Refusal to Comply with His Discovery Obligations .......................... 3

            C.         Defendant’s Willful Violations of the Court’s June 4, 2021 Discovery Order ...... 3

            D.         Defendant’s Willful Violations of the Court’s June 25, 2021 Discovery Order .... 6

            E.         Defendant’s Refusal to Appear for His Own Deposition and to Cooperate with
                       His Own Counsel .................................................................................................. 10

  ARGUMENT ................................................................................................................................ 11

  I.        Defendant Failed to Comply with Multiple Discovery Orders and Refused to Attend His
            Own Deposition. ............................................................................................................... 12

  II.       A Default Judgment Sanction Is Appropriate. .................................................................. 13

            A.         Defendant Acted in Bad Faith............................................................................... 13

            B.         Defendant’s Non-Compliance Caused Substantial Prejudice to Plaintiffs. .......... 15

            C.         Conduct Such as Defendant’s Deliberate and Repeated Non-Compliance Should
                       Be Deterred. .......................................................................................................... 18

            D.         Lesser Sanctions Would Not Be Effective............................................................ 19

  CONCLUSION ............................................................................................................................. 20




                                                                        i
Case 1:18-cv-00957-CMH-TCB Document 120 Filed 08/04/21 Page 3 of 22 PageID# 1811




                                          INTRODUCTION

         Defendant has willfully disobeyed two of this Court’s orders and has refused to comply

  with his discovery obligations, even after this Court warned him that his conduct “may result in

  the entry of sanctions, including default judgment.” (Ex. 1, at 1.)1 His counsel has informed the

  Court that Defendant “has made clear that he does not intend to cooperate further with the

  present litigation,” and that “Mr. Kurbanov has indicated that he will not provide Counsel for

  Defendant with any additional discovery and will not sit for his previously-noticed deposition.”

  (Ex. 2, at 2.) Defendant’s conduct amounts to a failure to defend and has effectively shut down

  the continued prosecution of this lawsuit. His contumacious and continuing discovery abuses are

  precisely the kind of conduct for which the default judgment sanction under Federal Rule of

  Civil Procedure 37 exists.

         Defendant’s bad faith disobedience has prejudiced Plaintiffs’ ability to litigate this case.

  As set forth in greater detail below, in refusing to comply with this Court’s discovery orders or

  sit for his deposition, Defendant is withholding information that is directly relevant to the central

  claims and defenses in this case. This display of contempt for the U.S. judicial process, along

  with Defendant’s clear disdain for copyright law and the creative efforts of record companies and

  artists, should not be tolerated. Defendant’s repeated violations of the Court’s discovery orders

  and refusal to cooperate further with the litigation warrant the severe sanction of a default

  judgment.

         Any lesser sanction would be inadequate. Defendant’s refusal to participate has hindered

  Plaintiffs’ ability to adequately conduct discovery, and to develop and present their case.



  1
   All exhibits are attached to the Declaration of Kellyn M. Goler (“Goler Decl.”), filed
  contemporaneously with this motion.

                                                    1
Case 1:18-cv-00957-CMH-TCB Document 120 Filed 08/04/21 Page 4 of 22 PageID# 1812




  Defendant’s refusal to appear for his own deposition has only amplified the prejudice to

  Plaintiffs. Indeed, lesser sanctions have had no impact on Defendant’s misconduct. Even after

  the Court sanctioned Defendant with attorneys’ fees for non-compliance of the Court’s first

  discovery order and twice warned that Defendant’s non-compliance could result in a default

  judgment, Defendant’s disobedience has continued unabated. A default judgment is necessary to

  avoid rewarding Defendant for his non-compliance, and to deter other parties from engaging in

  the same conduct.

         The factors in determining appropriate sanctions under Rule 37 all strongly favor entry of

  a default judgment. Plaintiffs respectfully request that the Court: (1) enter a default judgment

  against Defendant; and (2) set a briefing schedule on damages, a permanent injunction, and

  attorneys’ fees.

                                           BACKGROUND

         A.      Case Overview

         Plaintiffs are record companies that create, produce, distribute, and license the vast

  majority of all legitimate commercial sound recordings in the United States. (Ex. 3, Compl. ¶ 1.)

  Defendant owns and operates www.FLVTO.biz and www.2conv.com (collectively,

  “Defendant’s Websites”)—music piracy websites that engage in and facilitate copyright

  infringement at a staggering scale. (Id.) These websites provide users an unlawful “stream-

  ripping” service that converts authorized video streams from third-party platforms, such as

  YouTube, into unauthorized, downloadable audio files. (Id. ¶ 2.) Stream-ripping provides a

  means for easy, instantaneous, and rampant infringement of copyrighted sound recordings,

  including those owned by Plaintiffs. (Id.)

         Plaintiffs allege that Defendant is directly, contributorily, and vicariously liable for

  infringement of their copyrighted sound recordings. Plaintiffs also allege that Defendant has


                                                    2
Case 1:18-cv-00957-CMH-TCB Document 120 Filed 08/04/21 Page 5 of 22 PageID# 1813




  circumvented technological protective measures that YouTube implemented to control access to

  and prevent copying of copyrighted works, in violation of Section 1201 of the Copyright Act.

         B.      Defendant’s Refusal to Comply with His Discovery Obligations

         Discovery began on April 1, 2021, and it was set to close four months later on August 13,

  2021. (Ex. 4, at 1; Ex. 5, ¶ 1.) On April 7, 2021, Plaintiffs promptly served Defendant with

  interrogatories and requests for production of documents. (Ex. 6, ¶ 3). In response to some of

  the interrogatories, Defendant refused to answer, invoking the Fifth Amendment right against

  self-incrimination. (Ex. 7, Interrog. Nos. 1–3, 8, 10.) Defendant also initially produced some

  documents, but then stopped altogether, improperly withholding documents in response to

  numerous discovery requests.

         C.      Defendant’s Willful Violations of the Court’s June 4, 2021 Discovery Order

         On May 26, 2021, Plaintiffs filed a motion to compel Defendant to produce:

  (1) documents Defendant had initially agreed, but then refused, to produce; (2) documents

  Defendant claimed do not exist but undoubtedly must exist; and (3) unredacted versions of

  documents Defendant produced with improper redactions. (Ex. 8.) The specific document

  requests at issue were as follows:

     •   Request No. 13: Documents sufficient to show, on a yearly basis, the number of
         Users of Defendant’s Websites in the United States, and the number of visits to
         Defendant’s Websites by those Users.

     •   Request No. 18: All documents or communications concerning the Digital
         Millennium Copyright Act (“DMCA”) or alleged copyright infringement in
         connection with Defendant’s Websites, including all communications concerning
         infringement notices.

     •   Request No. 19: Documents sufficient to identify each infringement notice You
         have received alleging infringement of one or more copyrighted sound recordings
         in connection with Defendant’s Websites, including the date of the infringement
         notice, the sound recording(s) allegedly infringed, the website recipient, and the
         rights holder on behalf of whom the infringement notice was sent.



                                                  3
Case 1:18-cv-00957-CMH-TCB Document 120 Filed 08/04/21 Page 6 of 22 PageID# 1814




     •   Request No. 26: All agreements You have entered into for advertising displayed
         on Defendant’s Websites.

     •   Request No. 27: All agreements You have entered into with advertising brokers.

     •   Request No. 28: All documents concerning any data, reports, logs, or other
         information from current or former advertising brokers for Defendant’s Websites,
         including concerning the identity or location of the broker and payments from the
         broker.

     •   Request No. 29: All documents concerning any agreements, communications,
         data, or payments relating to AdsTerra, Propeller Ads, MGID, AdSupply,
         Advertise.com, Adcash, Taboola, DoubleClick, RevContent, AddThis, Mycdn,
         Clksite, Mybestmv, Pushnice, or Google.

     •   Request No. 35: All communications with Users concerning copyright or the
         legality of Defendant’s Websites, converting video streams from Source Sites into
         downloadable audio files, or stream ripping.

     •   Request No. 36: All communications with Users concerning the use of
         Defendant’s Websites for stream ripping, converting video streams from Source
         Sites into downloadable audio files, or downloading or obtaining audio files.

     •   Request No. 37: All documents concerning any alleged non-infringing uses of
         Defendant’s Websites or uses of Defendant’s Websites to convert video streams
         of non-copyrighted content from Source Sites into downloadable audio files.

     •   Request No. 38: All documents substantiating allegations that: (a) professors or
         students use Defendant’s Websites to download the audio portions of lectures for
         later reference and playback; (b) bands use Defendant’s Websites to download the
         audio tracks from their live performances that they have captured on video; or
         (c) parents use Defendant’s Websites to download the audio portion of a school
         concert that they recorded.

     •   Request No. 39: All documents concerning any policy applicable to Users,
         including a copy of each version of the Terms of Use and privacy policies for
         Defendant’s Websites, any repeat infringer policy, and any documents that
         describe the implementation of such policies.

     •   Request No. 43: Documents sufficient to show Your total and average revenues,
         costs, and profits, by year and quarter, in connection with Defendant’s Websites.

     •   Request No. 48: All documents supporting, refuting, or otherwise concerning
         Your affirmative defenses or any other defenses in this case.

  (Ex. 9, Request Nos. 13, 18–19, 26–29, 35–39, 43, 48.)



                                                 4
Case 1:18-cv-00957-CMH-TCB Document 120 Filed 08/04/21 Page 7 of 22 PageID# 1815




         These requests sought information that is plainly relevant to the core claims and defenses

  in this case, including the scope and extent of infringement, Defendant’s financial benefit from

  infringement, and Defendant’s affirmative defense that users use his Websites for non-infringing

  uses. In his written objections and responses to these requests, Defendant did not challenge the

  relevance of this information. As later confirmed by Plaintiffs (see infra at p. 6), Defendant’s

  improper redactions were an attempt to conceal relevant information about the identities of those

  involved in perpetrating the illegal scheme with him, the nature and extent of the illicit profits

  Defendant’s Websites generated, and the money trail from those illicit profits.

         As argued in Plaintiffs’ motion to compel, there is no doubt that responsive documents

  exist. (Ex. 10, at 5–6.) Indeed, Defendant initially began producing responsive documents. But,

  for reasons that Defendant failed to provide, he changed course mid-stream. Defendant refused

  to produce additional responsive documents in his possession, custody, or control even as his

  counsel acknowledged that those documents exist. In fact, counsel for Defendant stated by email

  that “there are other documents responsive to the RFPs (as specified in our Responses) [that] do

  exist, the Defendant has not provided them to us and we have now concluded that he will not

  provide them.” (Ex. 11, ¶ 4; Ex. 12, at 2; see also Ex. 12 at 1 (reiterating “we are not going to be

  able to provide you with any additional documents”).) In a subsequent telephonic conferral,

  Defendant’s counsel confirmed his client’s refusal to produce existing responsive documents and

  provided no explanation for Defendant’s withholding of those documents. (Ex. 11, ¶ 5.)

         Following a hearing on June 4, 2021, the Court granted Plaintiffs’ motion in its entirety,

  ordering Defendant to produce and un-redact documents responsive to Plaintiffs’ discovery

  requests by June 11, 2021, and allowing Plaintiffs to seek their fees and costs associated with the




                                                    5
Case 1:18-cv-00957-CMH-TCB Document 120 Filed 08/04/21 Page 8 of 22 PageID# 1816




  motion. (Ex. 1.) The Court warned Defendant that his failure to comply with the order could

  result in the entry of sanctions, including default judgment. (Id.)

         Defendant failed to comply with the Court’s June 4, 2021 discovery order. He did not

  produce or un-redact the documents by June 11 or thereafter. (Goler Decl. ¶ 4.) Defendant’s

  counsel acknowledged that Defendant understood, but refused to obey, the June 4 order. (Ex. 13,

  at 1.) At a subsequent hearing on June 25, 2021, the Court again warned Defendant that non-

  compliance could result in entry of a default judgment. (Ex. 14, Hr’g Tr. 27:14–28:09.)

         In addition, in view of Defendant’s failure to produce documents without redactions,

  Magistrate Judge Buchanan permitted Plaintiffs to attempt to remove the redactions that

  Defendant had unilaterally and improperly applied to certain documents. (Ex. 14, Hr’g Tr. 31:3–

  25.) Plaintiffs were able to remove some, but not all, of the redactions. (Goler Decl. ¶ 18.)

  Based on the un-redacted information, it became clear that Defendant’s redactions were an

  attempt to hide the identities of other individuals and entities that were doing his bidding and

  receiving and moving illicit funds. They included Alexandra Dimakos, Daria Khalizova, Natalia

  Kyriakidou at a company in Cypress named Able Sun Holdings LTD, and Pavel Vasin and Daria

  Jones at a company in Russia named Hotger Ltd. (Goler Decl. ¶ 18.)2 While Plaintiffs

  successfully removed Defendant’s redactions in some of the produced documents, Defendant has

  continued to refuse to produce and un-redact all of the documents as required by the Court’s June

  4 order.

         D.      Defendant’s Willful Violations of the Court’s June 25, 2021 Discovery Order

         On June 16, 2021, Plaintiffs filed a motion to compel Defendant to preserve and produce

  web server data. (Ex. 15.) Plaintiffs’ motion sought server data that Defendant’s Websites


  2
    Copies of the un-redacted documents revealing the identities and corporate affiliations of these
  individuals can be made available to the Court for inspection upon request.

                                                   6
Case 1:18-cv-00957-CMH-TCB Document 120 Filed 08/04/21 Page 9 of 22 PageID# 1817




  necessarily generate in the ordinary course of operations, including data that identifies: (a) the

  YouTube videos being stream-ripped; (b) the MP3 audio files being copied and distributed; and

  (c) the geographic locations of the users downloading the audio files. The specific document

  requests at issue were as follows:

     •   Request for Production No. 2: Documents sufficient to identify each sound
         recording that Defendant’s Websites converted from a video stream from a
         Source Site into a downloadable audio file, including the track title, the recording
         artist, identifying information for the video stream from the Source Site, the URL
         of the video stream from which Defendant’s Websites extracted the audio file, the
         URL of the downloadable audio file, and the date and time that Defendant’s
         Websites created the audio file.

     •   Request for Production No. 5: Documents sufficient to identify each sound
         recording that Users downloaded within the United States using Defendant’s
         Websites, including the track title, the recording artist, identifying information for
         the video stream from the Source Site, the URL of the video from which
         Defendant’s Websites extracted the audio file, the date and time of the download,
         and the geographic location (i.e., state) of the User.

     •   Request for Production No. 6: All server logs or other documents showing the
         video streams from any Source Site converted into downloadable audio files using
         Defendant’s Websites and any subsequent storage, copying, distribution or other
         use of the audio files.

     •   Request for Production No. 7: For each sound recording that Defendant’s
         Websites converted from a video stream from a Source Site into a downloadable
         audio file, all documents concerning each subsequent use, copying, storage,
         distribution, or other disposition of the audio file, including the date and time of
         download of the audio file and the geographic location (i.e., state) of the User.

     •   Request for Production No. 9: Documents sufficient to identify each sound
         recording that Defendant’s Websites copied to computer servers that You own,
         control, or have access to through any contract, subscription, or other agreement,
         including the track title, the recording artist, identifying information for the video
         stream from the Source Site, the URL of the video from which Defendant’s
         Websites extracted the audio file, the date and time that Defendant’s Websites
         copied the sound recording, and the IP address and the geographic location of
         each computer server from which Defendant’s Websites acted in the process.

     •   Request for Production No. 12: All documents showing, on a yearly and monthly
         basis, the frequency of converting video streams from a Source Site into
         downloadable audio files using Defendant’s Websites, including lists of the most
         frequently converted music video streams.


                                                    7
Case 1:18-cv-00957-CMH-TCB Document 120 Filed 08/04/21 Page 10 of 22 PageID# 1818




       •   Request for Production No. 30: All documents concerning the use of location-
           specific advertising to Users in the United States in connection with Defendant’s
           Websites.

       •   Request for Production No. 31: All documents concerning the use of data
           associated with Users, including for location-specific or interest-based
           advertising, in the United States in connection with Defendant’s Websites.

   (Ex. 9, Req. Nos. 2, 5–7, 9, 12, 30, 31.)

           In his written objections and responses to these requests, Defendant did not challenge the

   relevance of this information. Defendant’s objections and responses to each of the above-

   referenced requests read as follows:

       •   Objection: Defendant objects to this Discovery Request as overbroad and unduly
           burdensome. Defendant objects to this request to the extent that it could be read
           to require Defendant to create or produce documents that do not otherwise exist or
           which are not within the Defendant’s care, custody, or control. Defendant objects
           to this inquiry to the extent that it could be read to impose an obligation on
           Defendant to conduct independent research for Plaintiffs’ benefit. Subject to
           these objections, Defendant responds as follows.

       •   Response: Defendant has no responsive documents or things in his care, custody,
           or control.

   (Id.)

           When the parties had their Rule 26(f) conference on April 19, 2021, Defendant did not

   indicate that he was not retaining the data sought in Plaintiffs’ discovery requests. Although the

   Federal Rules of Civil Procedure require the parties to discuss “any issues about disclosure,

   discovery, or preservation of electronically stored information, including the form or forms in

   which it should be produced,” Fed. R. Civ. P. 26(f)(3)(C), Defendant refused to agree to—or

   even discuss—this topic, deeming it “premature.” (Ex. 6, ¶ 4; Ex. 16, at 4.)

           During a conferral on May 4, 2021, Defendant indicated for the first time that he did not

   have server data to produce, without providing additional explanation. (Ex. 6, ¶ 7.) In a series of

   follow-up emails and conferences, Plaintiffs requested that Defendant identify the server


                                                   8
Case 1:18-cv-00957-CMH-TCB Document 120 Filed 08/04/21 Page 11 of 22 PageID# 1819




   software he is currently using and that the parties attempt to work through this discovery issue.

   (Id.) Defendant’s counsel stated that they “are not fact witnesses” and that Defendant would not

   be disclosing additional information and had no server data to produce. (Id.)

           In his opposition, Defendant conceded that the data at issue “does exist.” (Ex. 17, at 13.)

   Defendant did not argue that the requested data lacked relevance. Defendant conceded a lack of

   any undue burden, indicating that compliance could cost only up to a few thousand dollars.

   (Ex. 17, at 4.) Defendant also did not dispute that he already engages in remote logging via a

   third-party service called Yandex Metrica (“Yandex”). Instead, Defendant attempted to confuse

   matters by discussing his custom-made website software—which is distinct from the standard

   web server software that underlies it—and what is allegedly involved with re-programming that

   website software. (Ex. 18, ¶¶ 7–9; Ex. 17, at 1, 4.) Defendant further attempted to confuse

   matters by making assertions about his alleged practices concerning use of a German web host

   and storage of stream-ripped audio files. (Ex. 18, ¶¶ 10–11, 14; Ex. 17, at 5–6.)

           At the June 25, 2021 hearing, Defendant dropped his arguments regarding his website

   software, his German web host, and the audio files, and conceded that the requested web server

   data is created in the normal operation of his websites. (Ex. 14, Hr’g Tr. 19:18–21:18.)

   Defendant further conceded that the data is relevant and preservation and production of the data

   does not present an undue burden. (Id. at 19:9–11, 20:17–24, 23:10–11; see also id. at 19:21

   (“Yes, it’s a matter of flipping a switch . . . .”).)

           Following the hearing on June 25, 2021, Magistrate Judge Buchanan granted Plaintiffs’

   second motion to compel. (Ex. 19.) Magistrate Judge Buchanan ordered Defendant to:

   (1) preserve the requested web server data by changing the settings on his web server software

   beginning no later than July 2, 2021, (2) produce that data to Plaintiffs on a weekly basis




                                                           9
Case 1:18-cv-00957-CMH-TCB Document 120 Filed 08/04/21 Page 12 of 22 PageID# 1820




   beginning on July 9, 2021, and (3) log into his account at Yandex and produce reports with the

   requested data stored at Yandex by July 6, 2021. (Id.; Ex. 14, Hr’g Tr. 29:24–30:03, 30:23–24.)

          On July 2, 2021, Defendant filed objections to Magistrate Judge Buchanan’s June 25,

   2021 discovery order. (Exs. 20–22.) On July 19, 2021, Judge Hilton issued an order on the

   papers, affirming the June 25, 2021 discovery order. (Ex. 23.)

          Defendant failed to comply with the Court’s June 25, 2021 discovery order. He did not

   produce the required Yandex data by July 6 or thereafter. (Goler Decl. ¶ 28.) He also did not

   produce the required web server data on July 9 or any week thereafter. (Id.)

          E.      Defendant’s Refusal to Appear for His Own Deposition and to Cooperate
                  with His Own Counsel

          In late June 2021 and early July 2021, counsel for Plaintiffs and Defendant discussed

   arrangements for Defendant’s deposition. (Goler Decl. ¶ 29.) On July 11, 2021, Defendant’s

   counsel confirmed Defendant’s availability for a deposition on July 28–29, 2021, and Plaintiffs

   accordingly served a notice for Defendant’s deposition. (Id.) On July 22, 2021, Defendant’s

   counsel informed Plaintiffs’ counsel by email that they intended to withdraw as counsel. (Goler

   Decl. ¶ 30.) On July 23, 2021, during a telephonic meet-and-confer, Defendant’s counsel stated

   that they believed Defendant would not appear for his deposition, and later the same day,

   Defendant’s counsel confirmed by email that Defendant did not intend to appear for his

   deposition. (Goler Decl. ¶ 30; Ex. 24.)

          On July 23, 2021, Defendant’s counsel moved to withdraw as counsel for Defendant.

   (Ex. 25.) Defendant’s counsel explained that, despite the Fourth Circuit’s ruling to the contrary

   and the U.S. Supreme Court’s denial of his petition for certiorari, Defendant holds a “firm

   conviction that he is not subject to personal jurisdiction in this Court.” (Ex. 2, at 2.) Defendant’s

   counsel also confirmed that Defendant “has made clear that he does not intend to cooperate



                                                    10
Case 1:18-cv-00957-CMH-TCB Document 120 Filed 08/04/21 Page 13 of 22 PageID# 1821




   further with the present litigation” and Defendant “has indicated that he will not provide Counsel

   for Defendant with any additional discovery and will not sit for his previously-noticed

   deposition.” (Id.)

          On July 27, 2021, the Court denied the motion to withdraw. (Ex. 26.) The Court also

   granted Plaintiffs’ request to suspend discovery and the final pretrial conference until after the

   Court rules on this motion for sanctions. (Id.)

                                             ARGUMENT

          Federal Rule of Civil Procedure 37(b)(2)(A) and 37(d) authorize district courts to impose

   a range of sanctions, including “rendering a default judgment,” against a party that fails to obey a

   discovery order or to appear for a properly noticed deposition. In determining whether a default

   judgment is an appropriate sanction under Rule 37, the Fourth Circuit considers four factors:

   “(1) whether the non-complying party acted in bad faith, (2) the amount of prejudice that

   noncompliance caused the adversary, (3) the need for deterrence of the particular sort of non-

   compliance, and (4) whether less drastic sanctions would have been effective.” Anderson v.

   Found. for Advancement, Educ. & Emp’t of Am. Indians, 155 F.3d 500, 504 (4th Cir. 1998). A

   district court has “nearly unfettered discretion to control the timing and scope of discovery and

   impose sanctions for failures to comply with its discovery orders.” Hinkle v. City of Clarksburg,

   81 F.3d 416, 426 (4th Cir. 1996) (citation omitted); see also Mut. Fed. Sav. & Loan Ass’n v.

   Richards & Assoc., Inc., 872 F.2d 88, 92 (4th Cir. 1989) (“Rule 37(d) . . . gives the district court

   wide discretion to impose sanctions for a party’s failure to comply with its discovery orders.”).3


   3
     Courts also possess inherent authority to impose sanctions for “any conduct utterly inconsistent
   with the orderly administration of justice.” Projects Mgmt. Co. v. Dyncorp Int’l, LLC, 734 F.3d
   366, 375 (4th Cir. 2013) (quotations and citations omitted). In imposing sanctions under its
   inherent authority, courts must apply a similar multi-factor test: (1) the degree of the



                                                     11
Case 1:18-cv-00957-CMH-TCB Document 120 Filed 08/04/21 Page 14 of 22 PageID# 1822




   I.       Defendant Failed to Comply with Multiple Discovery Orders and Refused to Attend
            His Own Deposition.

            As discussed above, Defendant deliberately violated, and continues to violate, two

   different discovery orders by failing to produce documents and information responsive to

   numerous discovery requests. Specifically, the Court’s June 4, 2021 discovery order required

   Defendant to produce by June 11, 2021:

        •   Documents responsive to Plaintiffs’ Request for Production Nos. 13, 18–19, 28–29, 43,
            and 48;

        •   Documents responsive to Plaintiffs’ Request for Production Nos. 35 and 36; and

        •   Documents responsive to Plaintiffs’ Request for Production Nos. 26 and 27 in their
            entirety, without redactions.

   (See Ex. 1.)4 The Court’s June 25, 2021 discovery order required Defendant to do the following:

        •   Preserve web server data responsive to Plaintiffs’ Request for Production Nos. 2, 5–7, 9,
            12, 30, and 31 beginning no later than July 2, 2021;

        •   Produce the preserved web server data responsive to Plaintiffs’ Request for Production
            Nos. 2, 5–7, 9, 12, 30, and 31 on a weekly basis beginning on July 9, 2021; and

        •   Produce the data stored on Defendant’s Yandex account responsive to Plaintiffs’ Request
            for Production Nos. 2, 5–7, 9, 12, 30, and 31 by July 6, 2021.

   (See Ex. 19; Ex. 14, Hr’g Tr. 29:24–30:03, 30:23–24.)




   wrongdoer’s culpability; (2) the extent of the client’s blameworthiness if the wrongful conduct is
   committed by its attorney, recognizing that we seldom dismiss claims against blameless clients;
   (3) the prejudice to the judicial process and the administration of justice; (4) the prejudice to the
   victim; (5) the availability of other sanctions to rectify the wrong by punishing culpable persons,
   compensating harmed persons, and deterring similar conduct in the future; and (6) the public
   interest. United States v. Shaffer Equip. Co., 11 F.3d 450, 462–63 (4th Cir. 1993). While
   Plaintiffs seek sanctions under Rules 37(b)(2)(A) and 37(d), the Court’s inherent authority
   provides an alternate basis.
   4
     The Court did not rule on Request Nos. 37–39. At the hearing, Plaintiffs indicated that for
   those particular requests Defendant’s representation that he had no documents was sufficient.

                                                    12
Case 1:18-cv-00957-CMH-TCB Document 120 Filed 08/04/21 Page 15 of 22 PageID# 1823




           As of the date of this filing, Defendant has not produced or un-redacted any of the

   documents—much less by the deadlines—as required by either discovery order. On the

   contrary, Defendant has made clear that he will not produce the documents. Defendant has also

   refused to appear for his deposition that was noticed for July 28–29, 2021, and has indicated

   through his counsel that he will no longer defend against Plaintiffs’ claims or produce additional

   discovery. (Ex. 2, at 3.)

  II.      A Default Judgment Sanction Is Appropriate.

           A.       Defendant Acted in Bad Faith.

           Rule 37 authorizes terminating sanctions for bad faith disobedience of an order. Nat’l

   Hockey League v. Metro. Hockey Club, Inc. (“NHL”), 427 U.S. 639, 643 (1976) (per curiam)

   (“[T]he extreme sanction of dismissal was appropriate . . . by reason of respondents’ ‘flagrant

   bad faith’ and their counsel’s ‘callous disregard’ of their responsibilities.”); Anderson, 155 F.3d

   at 504 (affirming entry of default judgment where defendant violated multiple discovery orders

   in bad faith).

           Here, Defendant has willfully refused to comply with the Court’s discovery orders and

   attend his own deposition in bad faith. He withheld documents he had agreed to produce,

   withheld documents that undoubtedly exist, and produced documents with improper redactions.

   Despite being directly instructed by the Court to comply with his discovery obligations on

   multiple occasions, Defendant failed to do so. He knowingly disobeyed the Court’s June 4, 2021

   and June 25, 2021 discovery orders, even after the Court’s two warnings that Defendant would

   face sanctions, including default judgment, unless he came into compliance with his discovery

   obligations. And while Defendant initially agreed to be deposed, he reversed course and refused

   to appear for his deposition just days before the noticed dates.




                                                    13
Case 1:18-cv-00957-CMH-TCB Document 120 Filed 08/04/21 Page 16 of 22 PageID# 1824




           Defendant has had sufficient time to comply with the Court’s orders. More than seven

   weeks have passed since the deadline for Defendant to comply with the June 4, 2021 discovery

   order. With respect to the June 25, 2021 order, Defendant’s counsel conceded that preserving

   the requested web server data is “a matter of flipping a switch” and “not . . . a huge endeavor.”

   (Ex. 14, Hr’g Tr. 19:18–20:24). And the requested Yandex data is readily accessible through

   Defendant’s accounts.5 (See Ex. 14, Hr’g Tr. 14:16–24, 17:19–20, 24:25–25:7, 29:18–22.) Yet

   Defendant’s counsel has informed the Court that Defendant will not comply with that order,

   either. (See Ex. 2, at 2.)

           Defendant’s failure to cooperate in discovery and comply with the Court’s orders recently

   culminated in a motion by Defendant’s counsel to withdraw as counsel for Defendant. (Ex. 25.)

   That motion confirmed that Defendant’s misconduct has been contumacious, based on his “firm

   conviction that he is not subject to personal jurisdiction in this Court.” (Ex. 2, at 3.) The motion

   also confirmed that, despite his counsel’s advice, Defendant has no intention of complying with

   his discovery obligations or the Court’s orders. (Id.)

           This Court has held that “[a]cting in bad faith can include a party’s disregard of its

   obligations under the Federal Rules of Civil Procedure and willful conduct where the party

   clearly should have understood [its] duty to the court but nonetheless deliberately disregarded it.”

   Axiom Res. Mgmt., Inc. v. Alfotech Sols., LLC, No. 1:10cv1011 (LMB/JFA), 2011 WL 2560096,




   5
     Defendant’s objections to the June 25, 2021 order did not excuse his non-compliance pending
   resolution of those objections. A magistrate judge’s order on a non-dispositive motion, such as
   the discovery orders at issue here, is not automatically stayed upon a timely objection to that
   order. See Plant v. Merrifield Town Center Ltd. P’shp, 711 F. Supp. 2d 576, 584 (E.D. Va.
   2010); 12 Charles Alan Wright, Arthur R. Miller & Richard L. Marcus, Federal Practice &
   Procedure § 3069 (“Moreover, a timely objection does not automatically render the magistrate
   judge’s ruling invalid until the district court acts on the objection.”) (citing cases). And
   Defendant did not seek a stay of the discovery order.

                                                    14
Case 1:18-cv-00957-CMH-TCB Document 120 Filed 08/04/21 Page 17 of 22 PageID# 1825




   at *7 (E.D. Va. June 3, 2011), report and recommendation adopted, 2011 WL 2559806 (E.D.

   Va. June 27, 2011) (internal quotation marks and citation omitted). Defendant has been fully

   informed of his discovery obligations and the Court’s orders, and his disregard of multiple

   discovery orders and failure to appear for his own deposition amounts to bad faith.

              B.     Defendant’s Non-Compliance Caused Substantial Prejudice to Plaintiffs.

              Defendant’s stonewalling tactics and deliberate non-compliance have materially and

   substantially prejudiced Plaintiffs. Plaintiffs have the burden of proof in this case, and

   Defendant’s discovery violations have hindered Plaintiffs’ ability to adequately conduct

   discovery and present their case.

              Defendant’s failure to comply with the Court’s discovery orders infect numerous issues

   that are core to this case. The table below summarizes the categories of documents and

   information that are the subject of the Court’s orders and the issues to which those categories

   relate.6

                                                    Discovery
                     Category                                                       Issue
                                                    Requests
       Web server data and Yandex              Request Nos. 2, 5,     The scope and extent of
       Metrica data that identifies: (a) the   6, 7, 9, 12, 30, and   infringement and illegal activities
       YouTube videos being stream-            31                     on Defendant’s Websites;
       ripped; (b) the MP3 audio files                                personal jurisdiction; damages;
       being copied and distributed; and                              Defendant’s claim of non-
       (c) the geographic locations of the                            infringing uses of his Websites
       users downloading the audio files
       The frequency of conversions using      Request Nos. 12        The extent of infringement and
       Defendant’s Websites, the number        and 13                 illegal activities on Defendant’s
       of users of Defendant’s Websites,                              Websites; damages
       and the number of visits to
       Defendant’s Websites by those
       users




   6
       This table and the explanations therein are illustrative, not exhaustive.

                                                       15
Case 1:18-cv-00957-CMH-TCB Document 120 Filed 08/04/21 Page 18 of 22 PageID# 1826




                                                    Discovery
                  Category                                                           Issue
                                                    Requests
    Documents and communications             Request Nos. 18,        Defendant’s knowledge of the
    about the DMCA and copyright             19, 35, and 36          infringing activity of users of
    infringement in connection with                                  Defendant’s Websites, which
    Defendant’s Websites, including                                  relates to Plaintiffs’ claim for
    infringement notices received by                                 contributory infringement,
    Defendant                                                        willfulness, and statutory
                                                                     damages considerations
    Agreements with, and payments            Request Nos. 26–29 Individuals acting in concert with
    from, advertising services or                               Defendant in the operation
    brokers                                                     Defendant’s Websites and
                                                                financial and payment processing
                                                                accounts that Defendant uses to
                                                                receive money in connection with
                                                                operation of Defendant’s
                                                                Websites; Defendant’s financial
                                                                benefits from the infringing and
                                                                unlawful activities on
                                                                Defendant’s Websites; damages
    Defendant’s revenues, costs, and         Request No. 43          Defendant’s financial benefit
    profits in connection with                                       from the infringing and unlawful
    Defendant’s Websites                                             activities on Defendant’s
                                                                     Websites; damages
    Defendant’s affirmative defenses or Request No. 48               Defendant’s affirmative and other
    any other defenses in this case                                  defenses

   As shown in this table, Defendant’s failure to produce documents as required by the Court’s

   orders implicates a number of issues. Defendant’s disobedience has prevented Plaintiffs from

   obtaining evidence material to the litigation.

           Defendant’s failure to appear for his deposition further deprived Plaintiffs of important

   testimonial evidence with respect to the issues listed above as well as other issues. The issues

   potentially impacted by Defendant’s refusal to attend his own deposition include, but are not

   limited to, all of the factual issues that go to the heart of Plaintiffs’ claims for copyright

   infringement and violation of 17 U.S.C. § 1201. By way of example, those issues include the

   following:


                                                      16
Case 1:18-cv-00957-CMH-TCB Document 120 Filed 08/04/21 Page 19 of 22 PageID# 1827




       •   The design and operation of Defendant’s Websites to reproduce and distribute
           copyrighted sound recordings;

       •   The design and operation of Defendant’s Websites to maintain a library of stream-ripped
           MP3 files;

       •   Defendant’s knowledge of infringing activity on Defendant’s Websites;

       •   Defendant’s inducement of infringing activity on Defendant’s Websites;

       •   Defendant’s material contribution to infringing activity on Defendant’s Websites;

       •   Defendant’s control over infringing activity on Defendant’s Websites;

       •   Defendant’s financial benefits from the infringing and unlawful activities on Defendant’s
           Websites;

       •   Defendant’s circumvention of YouTube’s technological protective measures;

       •   Other individuals and entities acting in concert with Defendant in the design and
           operation of Defendant’s Websites;

       •   Defendant’s sources of revenues in connection with Defendant’s Websites;

       •   Other stream-ripping websites owned or operated by Defendant; and

       •   Defendant’s affirmative and other defenses, including Defendant’s allegation that
           Defendant’s Websites have substantial non-infringing uses.

           Mr. Kurbanov is the only named Defendant, and the owner and operator of Defendant’s

   Websites. (See Ex. 27, Answer ¶ 1; Ex. 7, at 2–3.) He is the person with access to information

   that is central to resolution of the legal claims in this case. The documents he should have

   produced, and the deposition testimony he should have given, would have been highly probative

   of those claims. Nor are there other sources from which Plaintiffs could obtain all of the

   information that Defendant has withheld. By engaging in this virtually wholesale refusal to

   provide relevant information, Defendant has substantially prejudiced Plaintiffs’ ability to present

   their case.




                                                   17
Case 1:18-cv-00957-CMH-TCB Document 120 Filed 08/04/21 Page 20 of 22 PageID# 1828




          C.      Conduct Such as Defendant’s Deliberate and Repeated Non-Compliance
                  Should Be Deterred.

          Defendant’s continued disobedience of the Court’s discovery orders is an affront to the

   authority of the Court and the judicial process as a whole. Defendant has impeded the discovery

   process throughout the litigation and has not indicated any remorse. The Supreme Court has

   stated that a default sanction is intended “not merely to penalize those whose conduct may be

   deemed to warrant such a sanction, but to deter those who might be tempted to such conduct in

   the absence of such a deterrent.” NHL, 427 U.S. at 642. Defendant’s conduct is far worse than

   that of the sanctioned party in NHL, who the court of appeals noted had failed to timely answer

   “only fifty-six out of 1,150 interrogatories” and had “worked frantically to complete discovery

   within the deadlines set by the [district] court.” In re Prof’l Hockey Antitrust Litig., 531 F.2d

   1188, 1194–95 (3d Cir. 1976), rev’d, NHL, 427 U.S. 639 (1976) (upholding the district court’s

   dismissal sanction). Unlike NHL, where there was an attempt to fully comply, here Defendant

   has not taken any steps to obey the Court’s orders and has confirmed he has no plans to do so.

          The Fourth Circuit, along with other appellate courts, has also approved case-terminating

   sanctions under Rule 37 against parties who willfully undermine the judicial system. See, e.g.,

   Mut. Fed. Sav. & Loan Ass’n v. Richards & Assocs., Inc., 872 F.2d 88, 93 (4th Cir. 1989)

   (“Entrance of default judgment against the defendants now is . . . an unmistakable message to

   them and others that the judicial system will not tolerate repeated misconduct never wholly

   remedied in the future.”); Monsanto Co. v. Ralph, 382 F.3d 1374, 1381 (Fed. Cir. 2004) (“[T]he

   judicial system cannot tolerate litigants who flagrantly refuse to comply with the orders of the

   court and who refuse to make discovery, for delay and evasion are added burdens on litigation,

   causing waste of judicial and legal time, are unfair to the litigants and offend the administration

   of justice.”); Weisberg v. Webster, 749 F.2d 864, 872 (D.C. Cir. 1984) (“We encourage such



                                                    18
Case 1:18-cv-00957-CMH-TCB Document 120 Filed 08/04/21 Page 21 of 22 PageID# 1829




   [dismissal] orders. Litigants who are willful in halting the discovery process act in opposition to

   the authority of the court and cause impermissible prejudice to their opponents.”). This Court

   has reached the same conclusion: “Continued contumacious behavior and abuse of the Courts

   through non-compliance with its orders cannot be tolerated. And with discovery's important role

   in modern litigation, deterrence is greatly needed.” Flame S.A. v. Indus. Carriers, Inc., 39

   F. Supp. 3d 752, 765 (E.D. Va. 2014).

          D.      Lesser Sanctions Would Not Be Effective.

          First, lesser sanctions would not cure the prejudice caused by Defendant’s contumacious

   conduct. As explained above, the documents and information that Defendant has wrongfully

   withheld span virtually all the issues in this case. In some cases, a party may refuse to provide

   discovery related to a certain issue; in that circumstance, a lesser sanction such as an adverse

   inference on the issue in question may be sufficient. In this case, however, Defendant has

   engaged in a wholesale refusal to provide discovery that relates to so many issues in the case that

   drawing adverse inferences would effectively amount to a default judgment. Indeed,

   Defendant’s failure to participate in discovery is so extensive that there is no way even to know

   all the documents and the information that have been withheld or all the issues to which that

   discovery might pertain. Such flagrant disobedience cannot be remedied by a sanction less than

   a default judgment.

          Second, a lesser sanction would not change Defendant’s conduct. Indeed, the Court has

   already imposed lesser sanctions, but to no avail. In issuing the June 4, 2021 discovery order,

   the Court sanctioned Defendant by granting Plaintiffs attorneys’ fees and costs in connection

   with Plaintiffs’ motion to compel the production of documents. (Ex. 1, at 1.) The Court also has

   twice warned Defendant that failure to comply with the Court’s orders could result in a default

   judgment. (See id. at 1; Ex. 14, Hr’g Tr. 27:19–28:3.) Despite that sanction and warnings from


                                                    19
Case 1:18-cv-00957-CMH-TCB Document 120 Filed 08/04/21 Page 22 of 22 PageID# 1830




   the Court, Defendant has continued to defy the Court’s authority. Lesser sanctions also would

   not deter a future party from refusing to produce documents and otherwise participate in

   discovery. To the contrary, a lesser sanction would encourage other parties, including copyright

   pirates like Defendant, to take their chances by withholding evidence. In the best case scenario

   from the pirate’s perspective, no one would ever know the full nature and extent of its illegal

   operations, the identities of others involved, the revenues from the piracy, or the location of the

   illicit proceeds, yet the pirate would still have a chance to defend the case on the merits.

                                             CONCLUSION

          For the reasons discussed above, Plaintiffs respectfully request that the Court grant the

   motion, issue an order entering a default judgment against Defendant, and set a briefing schedule

   on damages, a permanent injunction, and attorneys’ fees. A proposed Order is attached.



   Respectfully submitted,

   Dated August 4, 2021                                      /s/ Scott A. Zebrak
                                                             Scott A. Zebrak (VSB No. 38729)
                                                             Matthew J. Oppenheim (pro hac vice)
                                                             Lucy Grace D. Noyola (pro hac vice)
                                                             Kellyn M. Goler (pro hac vice)
                                                             OPPENHEIM + ZEBRAK, LLP
                                                             4530 Wisconsin Avenue, NW, 5th Floor
                                                             Washington, DC 20016
                                                             Tel: (202) 480-2999
                                                             Fax: (866) 766-1678
                                                             scott@oandzlaw.com
                                                             matt@oandzlaw.com
                                                             lucy@oandzlaw.com
                                                             kellyn@oandzlaw.com

                                                             Attorneys for Plaintiffs




                                                    20
